DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Applicant(s) Response to Official Action
The response filed on 12/13/2021 has been entered and made of record.

Response to Arguments
Claim Rejection - 35 USC § 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-18, the applicant(s) argue that Wahadaniah, Kim and Gamei do not disclose:
“…extracting, from the data stream, a signaling syntax element that indicates whether or not a second residual signal of a second component of the multi-component 
“…signaling syntax element and deriving a second residual signal responsive to the signaling syntax element…” [Remarks: page 9, para. 2]

Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1-18, Examiner contends that Wahadaniah, Kim, and Gamei do disclose:
“… extracting, from the data stream, a signaling syntax element that indicates whether or not a second residual signal of a second component of the multi-component picture is derived based on the first residual signal such that either (a) a portion of the first residual signal is modified to derive a portion of the second residual signal, or (b) a correction signal is extracted from a data stream independent of the first residual signal to derive a portion of the second residual signal, wherein the second component represents a second color plane," and "responsive to the signaling syntax element, deriving the portion of the second residual signal…” Wahadaniah teaches in Fig. 27 shows the signaling syntax of inter-color plane prediction direction in sequence header, module 1500 parses a parameter from a header of a coded video bitstream indicating inter-color-plane prediction direction.  Inter-color-plane prediction direction specifies whether a second color plane is predicted  The second color plane is not predicted from said first color plane as shown “no” step after module 1507 if the parsed a parameter from a header of a coded video bitstream indicating said first color plane is predicted from said second color plane. (Note, the parameter from a header of a coded video bitstream, which is a signaling syntax as shown in Fig. 27, indicates whether a second color plane is predicted from a first color plane as shown in Fig. 15), module 1504 decodes a second block of residual samples corresponding to said second color plane from said compressed video bitstream. If Inter-color-plane prediction direction specifies said second color plane is predicted from a first color plane (module 1507), reconstructing samples of said second color plane by performing an inter-color-plane prediction process using a predetermined rescaling scheme and said block of reconstructed samples of said first color plane to produce a block of prediction samples of said second color plane. Since the residual signal is derived from the prediction samples related to reconstructed samples of said first color plane, which is indicated by the prediction direction syntax. The derived residual signal is responsive to the prediction direction syntax. (Figs. 15, 27, para[0128]-[0129], [0177]) Kim teaches in predicting a chroma block, the present embodiment can be applied to all methods of multiplying a reconstructed luma signal block by weight and adding an offset to a result of the multiplication. (para[0222])
“…signaling syntax element and deriving a second residual signal responsive to the signaling syntax element…” Wahadaniah teaches the second color plane is not predicted from said first color plane as shown “no” step after module 1507 if the parsed a parameter from a header of a coded video bitstream indicating said first color plane is predicted from (Figs. 15, 27, para[0128]-[0129])

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wahadaniah et al. (US Publication No. 2013/0121415 A1 supplied by Applicant) in view of Kim et al. (US Publication No. 2015/0063438 A1).

Regarding claim 1,
Wahadaniah et al. meets the claim limitations, as follows:
	(Currently Amended) A decoder configured to decode a multi-component picture (i.e. a video decoding process utilizing inter-color-plane prediction scheme)(Fig. 9), the decoder comprising a processor configured for: 
determining, based on information extracted from a data stream (i.e. a header of a compressed video bitstream), a first residual signal relating to a first component of the multi-component picture, wherein the first component represents a first color plane; (i.e. module 1502 decodes a first block of residual samples corresponding to said first color plane from said compressed video bitstream,.)(Fig. 15, para[0128])
extracting, from the data stream, a signaling syntax element (i.e. Fig. 27A shows the signaling syntax of inter-color plane prediction direction in sequence header) that indicates whether or not a second residual signal of a second component of the multi-component picture is derived based on the first residual signal such that either (a) a portion of the first residual signal is … to derive a portion of the second residual signal,  (i.e. module 1500 parses a parameter from a header of a coded video bitstream indicating inter-color-plane prediction direction.  Inter-color-plane prediction direction specifies whether a second color plane is predicted from a first color plane. Module 1506 and 1507 determines said second color plane is predicted from said first color plane based on a parameter in a header of a compressed video bitstream indicating whether or not inter-, or (b) … the first residual signal to derive a portion of the second residual signal, wherein the second component represents a second color plane (i.e.  The second color plane is not predicted from said first color plane as shown “no” step after module 1507 if the parsed a parameter from a header of a coded video bitstream indicating said first color plane is predicted from said second color plane.)(Fig. 15). Note, the parameter from a header of a coded video bitstream, which is a signaling syntax as shown in Fig. 27, indicates whether a second color plane is predicted from a first color plane as shown in Fig. 15. 
responsive to the signaling syntax element, deriving the portion of the second residual signal; (i.e. module 1504 decodes a second block of residual samples corresponding to said second color plane from said compressed video bitstream. If Inter-color-plane prediction direction specifies said second color plane is predicted from a first color plane (module 1507), reconstructing samples of said second color plane by performing an inter-color-plane prediction process using a predetermined rescaling scheme and said .block of reconstructed samples of said first color plane to produce a block of prediction samples of said second color plane. Since the residual signal is derived from the prediction samples related to reconstructed samples of said first color plane, which is indicated by the prediction direction syntax. The derived residual signal is responsive to the prediction direction syntax.)( Fig. 15, para[0128]-[0129])
sub-dividing the multi-component picture into prediction blocks and residual blocks, and further subdivide the residual blocks into transform blocks; (i.e. the prediction samples D2119 are prediction blocks and the residual samples D2113 are residual blocks.  D2111 are transform blocks of the residual blocks. )(Fig. 21)
selecting prediction modes based on first information from the data stream; (i.e. The switch unit takes the decoded intra/inter prediction mode D2105 to channel either the inter prediction samples D2115 or intra prediction samples D2117 as the prediction samples D2119.  Fig. 26 shows prediction mode in the header of coded video bitstream. )(Fig. 21 and 26, para[0097])
determining prediction parameters for the prediction blocks based on second information from the data stream; (i.e. The motion compensation unit 2106 takes a set of decoded motion vectors D2107 and reference pictures D2127 and produces the inter prediction samples D2115.  The intra prediction unit takes the decoded intra prediction information D2109 and the prior reconstructed samples D2123 of the current image, then produces the intra prediction samples D2117.. )(Fig. 21 and 26, para[0097])
deriving a prediction signal using the prediction modes and the prediction parameters; (i.e. The motion compensation unit 2106 takes a set of decoded motion vectors D2107 and reference pictures D2127 and produces the inter prediction samples D2115.  The intra prediction unit takes the decoded intra prediction information D2109 and the prior reconstructed samples D2123 of the current image, then produces the intra prediction samples D2117. )(Fig. 21 and 26, para[0097])
deriving a residual signal within each residual block by performing inverse transformations within the transform blocks; (i.e. Inverse transform unit 2104 generate the residual samples D2113.  )( Fig. 21, para[0096]-[0097])
reconstructing the multi-component picture by combining the prediction signal and the residual signal. (i.e. The summing unit 2112 adds the prediction samples D2119 and the residual samples D2113 to produce the reconstructed samples D2121.)(Fig. 21, para[0098])

	Wahadaniah does not teach modified, a correction signal is extracted from a data stream independent of 
	However, Kim discloses the deficient claim limitations, as follows: modified (i.e. In predicting a chroma block, the present embodiment can be applied to all methods of multiplying a reconstructed luma signal block by weight and adding an offset to a result of the multiplication.)(para[0222]) a correction signal is extracted from a data stream independent of (i.e. In predicting a chroma block, the present embodiment can be applied to all methods of multiplying a reconstructed luma signal block by weight and adding an offset to a result of the multiplication.)(para[0222])
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wahadaniah and with Kim to predict a chroma block by multiplying a reconstructed luma signal block by weight, the motivation being to improve chroma prediction efficiency.

Regarding claim 2, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 1, wherein 
	the decoder is configured for acquiring the correction signal by performing an inverse spectral transformation onto spectral coefficients relating to the second component derived from the data stream to acquire the correction signal in the spatial domain.(i.e. module 1504 decodes a second block of residual samples corresponding to said second color plane from said compressed video bitstream. Fig. 21 shows the residual samples D2113 is obtained by inverse transform 2104.)(Fig. 15 and 21 , para[0128])

Regarding claim 3, the rejection of claim 1 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
 (Original) The decoder according to claim 1, wherein the decoder is configured for, in 
deriving the second residual signal, adaptively setting a first weight at which the first residual signal influences the reconstruction of the second residual signal at a sub-picture granularity. (i.e. In predicting a chroma block, the present embodiment can be applied to all methods of multiplying a reconstructed luma signal block by weight and adding an offset to a result of the multiplication. )(para[0222])
 	
	The same motivation for claim 3 is applied as above for claim 1.

Regarding claim 4, the rejection of claim 3 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 3, wherein the decoder is configured for, 
	at the sub- picture granularity, adaptively setting the first weight based on signaling in the data stream.(i.e. where a current chroma block has been encoded in Intra_FromLuma (LM) signal, the chroma block can be predicted by multiplying a reconstructed luma signal block by weight and adding an offset to a result of the multiplication. )(para[0221]-[0222]) 
	
	The same motivation for claim 4 is applied as above for claim 1.

Regarding claim 5, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 1, wherein the decoder is configured for, in 
	deriving the second residual signal, adaptively setting a second weight at which the correction signal influences the reconstruction of the second residual signal at a sub-picture granularity.(i.e. The summing unit 2112 adds the prediction samples D2119 and the residual samples D2113 to produce the reconstructed samples D2121. Here a second weight can be viewed as 1 in the summing unit.)(Fig. 21, para[0098])

Regarding claim 7, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 1, wherein the decoder is configured for adaptively switching, at a sub-picture granularity, in deriving the second residual signal, between 
performing an inverse spectral transformation onto spectral coefficients relating to the second component derived from the data stream (i.e. the first block of residual samples) to acquire the correction signal in a spatial domain and reconstructing the second residual signal using the correction signal in the spatial domain (i.e. performing an inter-color-plan prediction process using a predetermined scaling scheme and said block of reconstructed samples of first color plane to produce a block of prediction samples of second color plane.),(Fig. 15, para[0128]-[0129]) 
acquiring the correction signal in a spectral domain from the data stream, reconstructing, in the spectral domain, the second residual signal using the correction signal as acquired in the spectral domain, and subjecting, in the spectral domain, the second residual signal to an inverse spectral transformation.(i.e. 

Regarding claim 8, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 1, wherein the decoder is configured for 
	adaptively switching, at a sub-picture granularity, a direction of reconstruction of the second component signal between performing the reconstruction of the second component signal from the spatially corresponding portion of the reconstructed first component signal (i.e. Module 1510 then performs an inter-color-plane prediction process using a predetermined rescaling scheme and said block of reconstructed samples of said first color plane to produce a block of prediction samples of said second color plane ) and reversing the reconstruction so as to reconstruct of the first component signal from a spatially corresponding portion of the reconstructed second component signal.(i.e. Module 1516 then performs an inter-color-plane prediction process using a predetermined rescaling scheme and said block of reconstructed samples of said second color plane to produce a block of prediction samples of said first color plane.)( Fig. 15, para[0128]-[0130])

Regarding claim 9, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
(Original) The decoder according to claim 1, wherein the decoder is configured for switching between: 
enabling deriving of the second residual signal based on the first residual signal, and disabling deriving of the second residual signal based on the first residual signal.(i.e. Module 1507 determines whether said second color plane is predicted from said first color plane or not based on a parameter in a header of a compressed video bitstream indicating whether or not inter-color-plane prediction is enabled.)(Fig. 15, para[0128]-[0129],[0177])
 
Regarding claim 10, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 1, wherein 
	the first and second components are two of three color components (i.e. YUV three color planes as shown in Fig. 2. Here Y is the first component, and U is the second component.)(Fig. 2), and the decoder is configured for deriving a third residual signal relating to the third color component of the multi-component picture (i.e. V color plane in Fig. 2) from a spatially corresponding portion of the first or second residual signal and a correction signal derived from the data stream for the third component (i.e. module 1922 decodes a third block of residual samples of a third color plane from said compressed video bitstream.  The positions of said first block, said second block and said third block of residual samples are aligned.) (Fig. 19, para[0147]), wherein the decoder is configured for deriving the second and third residual signals on a sub-picture level adaptively individually.(i.e. module 1906 decodes a second block of residual samples of a second color plane from said compressed video bitstream. module 1922 decodes a third block of residual samples of a third color plane from said compressed video bitstream. )(Fig. 19, para[0144]-[0147])

Regarding claim 11, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 1, wherein the decoder is configured for, in 
	deriving the second residual signal, spatially re-scale, or perform a bit-depth precision mapping on, the first residual signal.(i.e. Module 1510 then performs an inter-color-plane prediction process using a predetermined rescaling scheme and said block of reconstructed samples of said first color plane to produce a block of prediction samples of said second color plane.)(Fig. 15, para[0129])

	Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 1.

	Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 2.

	Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 3.

	Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 4.

	Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 5.

2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wahadaniah et al. (US Publication No. 2013/0121415 A1 supplied by Applicant) , in view of Kim et al. (US Publication No. 2015/0063438 A1), and further in view of Gamei et al. (US Publication No. 2015/0078447 A1).

Regarding claim 12, the rejection of claim 1 is incorporated herein.
Wahadaniah et al. meets the claim limitations, as follows:
	(Original) The decoder according to claim 1, wherein the decoder is configured for 
	deriving the second residual signal from .(i.e. The reconstructed samples D2121 are filtered by the filter unit 2114 and the filtered samples D2125 are stored into the picture memory unit 2118 for derive te second residual signal.  )(Fig. 21, para[0098])
Wahadaniah et al. and Kim et al. do not explicitly disclose the following claim limitation of a spatially low-pass filtered version of the first residual signal.
However, in the same field of endeavor Gamei et al. discloses the deficient claim limitations, as follows:
deriving the second residual signal from a spatially low-pass filtered version of the first residual signal.(i.e. the low-pass smoothing filter used on the reference sample when predicting the pixel at the sample position may be used for chroma PUs in a similar manner to luma PUs.)(para[0194])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wahadaniah and Kim with Gamei to use a low-pass smoothing filter to filter luma PUs for predict chroma PUs, the .

Allowable Subject Matter
	Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/PATRICIA I YOUNG/Examiner, Art Unit 2488                                                                                                                                                                                                        03/17/2022